                               Case 5:21-cv-00581-BLF Document 56 Filed 08/17/21 Page 1 of 2



                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        3   Menlo Park, CA 94025-1015
                            Telephone:   +1 650 614 7400
                        4   Facsimile:   +1 650 614 7401
                        5   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                        6

                        7

                        8                             IN THE UNITED STATES DISTRICT COURT

                        9                               NORTHERN DISTRICT OF CALIFORNIA

                       10

                       11   SYNOPSYS, INC.,                               Case No. 5:21-cv-00581-BLF
                       12                       Plaintiff,                [PROPOSED] ORDER RE
                                                                          SETTLEMENT AND DISMISSAL
                       13           v.                                    OF CASE WITH PREJUDICE
                       14   UNIVERSITY OF RHODE ISLAND, and
                            DOES 1-10, inclusive,
                       15
                                                  Defendants.
                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
                                                                                       [PROPOSED] ORDER RE
    SUTCLIFFE LLP                                                    1           SETTLEMENT AND DISMISSAL
    ATTORNEYS AT LAW
                                                                                            5:21-CV-00581-BLF
     SILICON VALLEY
                                Case 5:21-cv-00581-BLF Document 56 Filed 08/17/21 Page 2 of 2



                        1          WHEREAS Plaintiff Synopsys, Inc. (“Plaintiff”) and Defendant University of Rhode

                        2   Island, (“Defendant”) are parties to a civil action entitled Synopsys, Inc. v. University of Rhode

                        3   Island., et al., in the United States District Court for the Northern District of California, Case

                        4   No. 5:21-cv-00581-BLF (the “Litigation”);

                        5          WHEREAS Plaintiff has alleged in the Complaint that Defendant is liable for violations

                        6   of the Digital Millennium Copyright Act (“DMCA”) and Defendant has denied these allegations

                        7   and asserted numerous affirmative defenses; and

                        8          NOW THEREFORE, in consideration of the foregoing and in consideration of the

                        9   payments, promises and mutual undertakings set forth herein and in the Parties’ Confidential

                       10   Settlement Agreement (“Agreement”) executed by Plaintiff and Defendant, the Court orders as

                       11   follows.

                       12          1. Defendant is neither circumventing any technological measure controlling access to
                                      any Synopsys applications nor accessing any Synopsys applications without a valid
                       13             license issued from Synopsys. Defendant agrees that it may use or access Synopsys
                       14             applications only with and pursuant to a valid license issued by Synopsys and only
                                      in the quantities specified by such license(s).
                       15          2. This Court shall retain jurisdiction of this matter to enforce the terms of the
                       16             Agreement without the necessity of any party’s filing a separate lawsuit to do so. In
                                      any contest over an alleged violation of this Agreement, the prevailing party shall
                       17             recover its reasonable attorneys’ fees and costs.
                                   3. The Litigation, and all claims filed herein, are hereby dismissed with prejudice. Each
                       18
                                      party shall bear its own fees and costs.
                       19
                       20          IT IS SO ORDERED.
                       21

                       22           August 17, 2021
                            Dated: _____________________
                                                                          HONORABLE BETH LABSON FREEMAN
                       23                                                 United States District Judge
                       24

                       25

                       26

                       27
                                                                                                 [PROPOSED] ORDER RE
                       28                                                  2               SETTLEMENT AND DISMISSAL
ORRICK, HERRINGTON &                                                                                  5:21-CV-00581-BLF
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SILICON VALLEY
